Citation Nr: 0022629	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1943.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.

In April 2000, the Board remanded this case to the RO in 
order to clarify whether the appellant still desired a 
personal hearing before a member of the Board.  In a VA Form 
646 (Statement of Accredited Representative in Appealed Case) 
dated in May 2000, the appellant's accredited representative 
indicated that she no longer desired to appear at a hearing, 
and that she wished for her case to go forward on appeal.  
Thereafter, the claims folder was returned to the Board.


FINDINGS OF FACT

1.  The veteran died in April 1996, at the age of 71.  The 
immediate causes of death were identified as cardiac arrest, 
inanition, pharyngeal dysmolotity, and alcoholic myopathy.  
Other significant conditions contributing to death were 
identified as diabetes mellitus, congestive heart failure, 
and sleep apnea.

2.  At the time of the veteran's death, service-connection 
was in effect for asthma, which was rated as 10 percent 
disabling.

3.  The preponderance of the credible and probative evidence 
demonstrates that the veteran's asthma was not a principal or 
contributory cause of the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that his service-connected asthma contributed to the 
development of aspiration pneumonia, which led to his death.  

As an initial matter, the Board observes that in the July 
1997 rating decision which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, the RO awarded VA dependency and indemnity 
benefits under 38 U.S.C.A. § 1151 based upon evidence which 
indicated that a tracheostomy performed by VA physicians 
contributed to the veteran's death.  Notwithstanding this, 
the issue of entitlement to service-connected death benefits 
has been duly appealed and the Board will proceed to render a 
decision.

In the interest of clarity, the Board will initially review 
the relevant law and VA regulations.  The Board will then 
discuss the factual background of this case.  Finally, the 
Board will analyze the veteran's claim and render a decision.


Relevant Law and Regulations

Service connection - general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection may also be granted for disability which 
is due to service-connected disease or injury.  38 C.F.R. § 
3.310 (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service- 
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Well-grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991). 
A well grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

Factual Background

The veteran's service medical records reflect that he was 
treated for recurring asthmatic attacks throughout 1943.  
These records are negative for any findings or diagnoses of 
sleep apnea, diabetes mellitus, or heart disease.

In a February 1944 rating decision, the RO granted service 
connection for acute paroxysmal asthma.

VA hospital records reveal that in July 1974, the veteran was 
diagnosed with sleep apnea and glucose intolerance.  The 
veteran was also found to be morbidly obese and was 
instructed to lose weight.  Subsequent VA hospitalization 
records indicate diagnoses of chemical diabetes.  In December 
1975, the veteran underwent an elective tracheostomy for 
treatment of his sleep apnea.  His immediate postoperative 
course was marked with moderate to severe episodes of asthma 
and the development of purulent secretion.  At discharge, his 
condition was found to have improved.  There are no further 
medical records associated with the claims folder for 
approximately the next 20 years. 

In support of her claim, the appellant has submitted 
treatment records from the El Centro Regional Medical Center, 
which show that the veteran was admitted to that facility in 
January 1996 with complaints of fever.  Upon his admission, 
the treating physician noted that the veteran had a history 
of coming in for treatment every once in a while after a big 
drinking episode.  The physician indicated that after 
drinking, the veteran would develop aspiration pneumonia.  He 
indicated that the veteran had a recent history of coming to 
the hospital every two weeks in a drunken state, wheezing and 
having difficulty breathing.  The physician also noted a 
history of chronic obstructive pulmonary disease, asthma, 
alcoholism, and sleep apnea with respiratory obstruction.  
The physician described the veteran as a very noncompliant 
patient who continued to drink despite warnings to the 
contrary.  The physician described the veteran's wife as a 
home health nurse who was basically a poor historian.  The 
veteran was given discharge diagnoses of cardiopulmonary 
obstructive disease, atrial fibrillation, chest pain, 
congestive heart failure, and status post tracheostomy.  
Prior to submitting these records, it appears that the 
appellant underlined several statements within these reports, 
including the findings that the veteran was experiencing 
wheezing, shortness of breath, and asthmaticus.

In March 1996, the veteran was admitted to another private 
hospital with complaints of shortness of breath and chest 
pains.  The physician indicated that the veteran had been 
hospitalized at El Centro in January 1996 for aspiration 
pneumonia.  Thereafter, in February 1996, the veteran 
reportedly underwent a bronchoscopy and his tracheostomy was 
replaced with a cuffed tube.  The physician noted a history 
of sleep apnea, status post tracheostomy placement in 1974; a 
13-year history of diabetes mellitus; and extensive gastric 
bypass surgery six years before.  The physician also noted a 
history of obesity, alcohol abuse and a questionable history 
of congestive heart failure.  The physician concluded that 
the veteran should be discharged to another hospital, where 
he could receive respiratory therapy, as well as occupational 
and physical therapy, swallowing evaluations, and be followed 
by a nutritionist.  The discharge summary reflects diagnoses 
of recurrent aspiration pneumonia, dysphagia and chest pain.

The veteran died in April 1996.  The certificate of death 
lists the immediate causes of his death as cardiac arrest, 
inanition, pharyngeal dysmotility, and alcoholic myopathy.  
Other significant conditions contributing to death were noted 
to be diabetes mellitus, congestive heart failure, and sleep 
apnea.  At the time of his death, his only service-connected 
disability was asthma.

In an April 1996 letter, Dr. D.K. indicated that the veteran 
had recently developed a swallowing disorder, which was 
thought to be due in part to pharyngeal myopathy.  This 
disorder reportedly led to recurrent aspiration and recurrent 
episodes of pneumonia.  Dr. D.K. indicated that it had been 
determined that the tracheostomy that the veteran had 
received years ago for his sleep apnea had been uncuffed 
until recently, when it was replaced by a cuffed tracheostomy 
tube.  Dr. D.K. concluded that the cuffless tube had not 
protected the veteran against aspiration, and that the 
tethering affect of the tube on the veteran's esophagus had 
contributed to his swallowing tube.  Dr. D.K. indicated that 
this, in turn, might have worsened his aspiration.

In the July 1997 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death 
because it had not been shown that his service-connected 
asthma had contributed to his death.  The RO granted 
entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 (West 1991) on the basis that the tracheostomy tube 
inserted by VA physicians in 1974 had contributed to the 
veteran's development of aspiration pneumonia, which had 
contributed substantially to his death.  In a notice of 
disagreement submitted in July 1997, the appellant disagreed 
with the RO's denial of service connection for the cause of 
the veteran's death.  She contended that there should be 
further inquiry by VA into whether his service-connected 
asthma was a factor in his death.

In a September 1997 letter, Dr. S.S. indicated that he had 
reviewed the rating decision, a five page document entitled 
Discharge Summary, and the letter from Dr. D.K.  Based on 
this evidence, Dr. S.S. concluded that the chain of events 
which led to the veteran's death was initiated by his 
bronchial asthma, for which he was service-connected.

In a September 1997 statement, the appellant contended that 
the veteran's respiratory condition was weakened by many 
years of suffering from his service-connected asthma and that 
he was more susceptible to the development of pneumonia, 
which was a significant factor in his death.  In support of 
her claim, she submitted a copy of the March 1975 letter from 
the RO indicating that the veteran's asthma was rating as 30 
percent disabling.  The appellant requested that a specialist 
in respiratory illness be asked to review the claims folder 
and determine whether it is at least as likely as not that 
the veteran's service-connected disability was a factor in 
the development of his other disabilities.

In October 1997, a VA pulmonary specialist reviewed the 
claims folder and determined that it was not likely that the 
veteran's service-connected asthma contributed to his death.  
After reviewing the veteran's medical history, the VA 
physician concluded that the veteran had a history of sleep 
apnea as a result of severe morbid obesity, which resulted in 
multiple episodes of pneumonitis and aspiration pneumonia.  
The physician noted that the veteran had been evaluated very 
thoroughly for his aspiration pneumonia by multiple studies, 
which revealed that his swallowing difficulties were 
secondary to a myopathy in his oropharynx.  In particular, 
the physician noted a swallowing study that was performed in 
March 1996 revealed moderate to several mechanical 
oropharyngeal dysphagia with decreased airway production 
during swallowing.  The physician determined that the medical 
records gave no indication that the veteran suffered from 
severe asthma so as to result in his death.  The physician 
found that these records in fact showed that that the cause 
of the veteran's death were his morbid obesity and sleep 
apnea, which resulted in aspiration pneumonia, as well as his 
history of alcohol abuse and myopathy.

In a VA Form 646 submitted in May 2000, the veteran's 
accredited representative asserted that VA had placed too 
much weight on the opinion of the VA physician and had 
undervalued that of Dr. S.S.  In particular, the 
representative argued that the RO had placed too much 
emphasis on the length of the VA physician's report.  The 
representative contended that the RO should have requested 
additional evidence from Dr. S.S., rather than dismissing his 
opinion simply because it "weighed less" than that of the 
VA physician's opinion.


Analysis

Preliminary matters - well groundedness/duty to 
assist/standard of proof

As discussed above, the threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  In order 
for a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
evidence of the veteran's death; evidence of a disease or 
injury in service that resulted in disability; and medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability.  See Ramey, 9 Vet. 
App. at 46.

As an initial matter, the Board finds that the appellant's 
claim of service connection for the cause of the veteran's 
death is well grounded within the meaning of 38 U.S.C.A. 
§ 5107, as she has submitted evidence of the veteran's death; 
evidence of a service-connected disability; and evidence, in 
the form of Dr. S.S.'s brief medical opinion, that the 
veteran's service-connected asthma contributed to his death.  
See Ramey, 9 Vet. App. at 46.  While not necessarily 
conclusive as to his claim, the Board finds that this 
evidence is sufficient to justify a belief by a fair and 
impartial individual that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is plausible and thus, well-grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the appellant has submitted a well-grounded claim, VA 
has a duty to assist her in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  In October 
1997, the RO arranged to have a VA pulmonary specialist 
review the claims folder and to offer an opinion as to 
whether it was at least as likely as not that a service-
connected disability caused or contributed to the veteran's 
death.  The report of this review has been obtained and 
associated with the claims folder.  There is ample medical 
and other evidence of record, and there is no indication that 
there are additional records available that have not been 
obtained and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to this issue have been properly developed and that no 
further action is required in order to comply with VA's duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

Once a claim has been found to be well grounded, the Board 
has the duty to review the entire record and to assess the 
credibility and weight to be given to the evidence.  See 
38 U.S.C.A. § 7104(a); Madden v. Gober, 125 F.  3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  

The Board finds the most probative evidence of record to be 
the opinion of the October 1997 VA pulmonary specialist, who 
thoroughly reviewed the claims folder and determined that it 
was unlikely that the veteran's service-connected asthma 
contributed to his death.  In reaching this conclusion, the 
VA physician considered the veteran's 1996 treatment records, 
and concluded that there was nothing in these records to 
indicate that the veteran's asthma was so severe as to 
contribute to his death.  Rather, the physician concluded 
that these records demonstrated that the veteran's death was 
related to his aspiration pneumonia, which was a result of 
his sleep apnea and alcoholic myopathy.  

The Board believes the findings of the VA physician to be 
consistent with the veteran's certificate of death, which 
lists the veteran's sleep apnea and alcoholic myopathy as 
factors contributing to his death.  There is no indication in 
the certificate that asthma was found to have played a role 
in his death.  In addition, the Board believes the 
conclusions of the VA physician to also be consistent with 
the March 1996 discharge summary, which is entirely negative 
for any discussion of asthma but contains a detailed 
discussion regarding treatment for sleep apnea, aspiration 
pneumonia, and dysphagia.

The Board has of course considered the opinion of Dr. S.S., 
who determined that the veteran's asthma caused the "chain 
of events" that led to his death.  However, although Dr. 
S.S. referred to a "chain of events" that he found to be 
both a result of the veteran's asthma and the cause of his 
death, the physician failed to explain precisely what these 
events were and how they connected the veteran's asthma to 
his death.  The Board finds this opinion to be much less 
probative than that of the VA physician who reviewed the 
veteran's medical history in detail and concluded that there 
was nothing in the treatment records to indicate that his 
asthma was so severe as to contribute to his death.  As noted 
above, the VA physician determined these records in fact 
showed that the veteran's death was a result of aspiration 
pneumonia, which was due to his sleep apnea and alcoholic 
myopathy.  

Furthermore, the Board finds it particularly probative that 
the October 1997 VA medical opinion was specifically based on 
a review of the letter from Dr. D.K.  The letter of Dr. D.K. 
makes no reference to asthma, but rather only to the 
veteran's history of sleep apnea, which Dr. D.K. determined 
had led to his swallowing disorder and recurrent aspiration.  

As noted above, the March 1996 discharge summary also makes 
no mention of asthma, but rather appears to focus primarily 
on the veteran's sleep apnea, aspiration pneumonia, and 
dysphagia.  The VA physician specifically considered these 
records and concluded that there was nothing in them to show 
that the veteran's asthma contributed to his death.  

The Board has also considered the January 1996 hospital 
records in which the appellant underlined numerous references 
to "wheezing", "shortness of breath", and "asthmaticus".  
However, the VA physician specifically considered the nature 
of the veteran's symptoms and acknowledged that his most 
recent problems prior to his death were essentially 
pulmonary.  Nevertheless, the VA physician concluded that 
these symptoms were not due to asthma, but rather to 
aspiration pneumonia secondary to sleep apnea and acholic 
myopathy.  In addition, because the January 1996 hospital 
records reveal that the veteran was found to be suffering 
from a history of aspiration pneumonia due to consumption of 
alcohol, the Board finds these records to actually be 
supportive of the VA physician's conclusions.

In summary, since the conclusion of Dr. S.S. that the 
veteran's asthma began the chain of events that led to his 
death was not explained by him, the Board finds his opinion 
to be of little probative value.

The appellant herself has indicated that the nature of the 
veteran's symptoms demonstrate that his asthma contributed to 
the development of aspiration pneumonia and later to his 
death.  Although her reasoning is somewhat unclear, it 
appears that she believes that because the veteran's asthma 
was at one time, many years ago, rated as 30 percent 
disabling by VA, such a level of pathology could have led to 
the veteran's death.  No reason was provided for this alleged 
connection between level of asthma pathology and the veteran 
death other than her assertion that the service-connected 
asthma somehow weakened the veteran and made him more 
susceptible to pneumonia.

There is some question as to the level of the appellant's 
medical skills.  A January 1997 medical record described her 
as "a home health agency nurse" in the same phrase 
characterizing her as "basically a poor historian".  There 
is no other evidence of record that the appellant is a nurse.  
Even assuming that she is a nurse, there is absolutely no 
evidence that she possess the level of medical expertise who 
would enable her to reach sophisticated medical conclusions 
concerning the cause of the veteran's death.  In Black v. 
Brown, 10 Vet. App. 279, 284 (1997), the Court of Veterans 
Appeals bestowed little probative value on the opinion of a 
nurse, in part because she had no specialized medical 
knowledge of the disorder at issue. Moreover, she is hardly a 
disinterested party as to the outcome of this appeal.  
Accordingly, the Board places little weight of probative 
value on the appellant's conclusion.

The record further reflects that the appellant's accredited 
representative has expressed concern that VA has essentially 
dismissed Dr. S.S.'s opinion simply because it "weighed 
less" than that of the VA physician's opinion [evidently 
using the word "weigh" in its literal, rather than 
figurative sense].  In essence, it appears that the 
representative is concerned that the RO found the VA 
physician's opinion to be more probative merely because it is 
of greater length than that of Dr. S.S.  

While the Board does place greater probative value on the 
opinion of the VA physician that it does on the opinion of 
Dr. S.S., this is not due to the relative lengths of the two 
opinions.  Rather, as explained in detail above the Board 
places greater probative weight on the VA physician's opinion 
due to its detailed discussion of the veteran's medical 
history and the physician's explanation as to how this 
medical history supports his conclusions.  The Board finds 
the VA physician's opinion to be consistent with the medical 
evidence of record and to be much more probative issue to the 
issue at hand than the unexplained opinion of Dr. S.S.  See 
Madden, 125 F.  3d at 1481 [the Board has the duty to assess 
the credibility and weight to be given to the evidence].  

The representative has also contended that the RO should have 
attempted to obtain further medical evidence from Dr. S.S. 
before "dismissing" his opinion.  However, there is no 
reasonable indication in the record that any additional 
evidence is available from Dr. S.S.  Although the 
representative referred to Dr. S.S. as the veteran's treating 
physician, there is no indication in the record that the 
veteran ever received treatment from Dr. S.S.  Neither the 
appellant nor Dr. S.S. have ever indicated that such was the 
case.  In fact, in his September 1997 letter, Dr. S.S. 
specifically based his conclusions only upon a review of 
evidence provided by the appellant, such as the veteran's 
discharge summary and Dr. D.K.'s letter.  This evidence is of 
record in the VA claims folder.  Dr. S.S. made no reference 
in his letter to ever having treated the veteran or to his 
opinion being based on anything other than the evidence he 
explicitly referred to.  Accordingly, remanding this case for 
nonexistent records would be an exercise in futility.

The Board further notes that the RO obtained the VA 
physician's opinion only after the appellant specifically 
requested that the claims folder be reviewed by a pulmonary 
specialist in order to determine if his asthma played a role 
in the veteran's death.  The RO carried out this request in 
compliance with VA's duty to assist under 38 U.S.C.A. 
§ 5107(a).  Merely because the VA physician's conclusions 
were unfavorable to the appellant's claim does not impose a 
further duty upon VA to undertake another effort to look for 
some possible evidence favorable to that claim.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992): "The VA's . . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim." 

The veteran's certificate of death notes that he suffered 
from other conditions that contributed to his death, 
including diabetes mellitus and congestive heart failure.  
The Board has considered whether disabilities are related to 
his service.  However, there is no indication in the record 
that the veteran was diagnosed with diabetes mellitus or 
heart disease either during service or within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  There is 
also no competent medical evidence of record demonstrating a 
link between these disabilities and service.  Thus, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death is not warranted based upon the findings 
of diabetes mellitus or congestive heart failure.

In summary, the Board finds that the competent and probative 
evidence of record is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

